niform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul ekekrerrereeeereerererr rekkekerrerereeerrrkre rakkkekekeekererer itp kh ty attention rkrkkkekrrekeeeree president and chief_executive_officer legend agency a_ hi kik kaki a aker erik iri ik is iisa iaea saas ih endowment e ocdenndeeneiitin hkkaikaakekrekreeeeake hospital h kkekkerikeea plan v plan w pian x plan y plan z state n kkkkkkkrerkekekairkir eris ear ka rak ii rrr eae erik ir irr ri i rr ar ae fei iii iii iii i tree it ir ia iir hrikkikik aki riki iiis inara iana ianer kaki kerr aik iiis kia iir ia eir iri rerkekkrkererreee kkekkkekkekekkkkkk kkk ladies and gentlemen this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date date date date date and date which was submitted by your authorized representative regarding whether plans v w x y and z which has established and maintained for the employees of hospital h are governmental plans for purposes of sec_414 of the internal_revenue_code code’ your authorized representative has submitted the following facts and representations agency a was established by state n statute effective patient care facilitate the education of physicians and other health care providers conduct research collaboratively with the health sciences schools of state n and render other services designed to promote the health and well-being of the citizens of state n the statute provides that agency a shall be governed and administered as an affiliated enterprise of the university of state n it is represented that agency a is an agency_or_instrumentality of state n because the members of its board_of directors are appointed by the president of the university and ratified by the of the university of state n and its employees are deemed to be to provide employees of state n endowment e was formed as an organization exempt from tax under sec_501 of the code endowment e transferred one hundred percent of and its affiliates to agency a pursuant to an acquisition agreement effective prior to entering the acquisition agreement with endowment e agency a sought an advisory opinion from the attorney_general of state n in a letter dated the attorney_general stated that it is our understanding that agency a will not directly acquire the physical facilities real_property or other tangible assets of and its affiliates agency a will instead acquire corporate control through its contractually acquired status as sole corporate member of power to control the process of appointing board members the letter indicates that state n statute authorizes agency a to exercise such authority and responsibility and adopt policies rules and regulations as deemed necessary and appropriate to achieve its patient care educational research and public service goals the attorney_general concluded that agency a has the legal authority necessary to acquire corporate control of and its ekkkakrerererere erik is a non-profit corporation organized under the laws of state n has received a letter from the internal_revenue_service the service recognizing it as exempt from federal_income_tax under code sec_501 as an organization described in code sec_501 hospital h is organized as a non- profit corporation under the laws of state n and also is tax-exempt under code sec_501 a supporting_organization of hospital h under code sec_509 is the sole member of hospital h and is recognized as pursuant to amended articles of incorporation its purposes are i to participate in and promote the statutory goals of agency a ii to make donations transfer assets and provide other forms of aid and assistance to agency a and its charitable tax-exempt affiliates iii to promote and advance charitable educational and scientific purposes by supporting and operating for the benefit of agency a and iv to engage in activities ordinarily carried on by a non- profi it corporation - ‘in correspondence dated date your representative stated that the bylaws have been amended so that the board_of directors of agency a now of elects all of the trustees of without any involvement from endowment e _ but prior approval the board_of trustees manages the business affairs of of agency a is required for the exercise of many of the trustees’ powers under sec_1 of article ill of the amended bylaws of agency a must approve actions to i establish and maintain accounting policies ii approve capital budgets operating budgets and non-budgeted material expenditures iv develop human resource plans v authorize the organization or formation of a new subsidiary or joint_venture vi authorize the incurrence or guarantee of any material indebtedness vii approve investment policies viii approve strategic plans and mission statements ix approve any addition or deletion of a health care service or the expansion of an existing health care service or a new or additional location for the delivery of health care services and x negotiate develop and approve all managed care agreements receives no support from legislative appropriations from state n but is financially accountable to and must submit its financial statements to _ show financial information of each of the entities of which is a sole member to agency a once agency a receives agency a includes them as a supplementary statement in agency a’s financial statements financial statements hospital h is controlled by agency a through elects the members of hospital h’s board_of directors which consists of between because agency a also _ et hkkekkekekkekrkeerekrkk nine and thirteen members as determined by agency a from time to time agency a appoints the chairman and vice chairman of hospital h from the members of the board_of directors the person serving as president of also serves as president of hospital h and appointed by the president the name both is the sole member of hospital h since started to be used by the employees and others to refer to all other officers of hospital h are nominated by agency a and to hospital h as a result hospital h does business as and has made an assumed name filing regarding its use of the name in addition it will soon be clarified through plan amendments and adoption agreements that hospital h is the sponsoring employer of or a participating employer in plans v w x y and z agency a controls hospital h’s operations hospital h’s amended bylaws limit the powers of the board_of directors and expressly reserve to agency a the right to approve many actions of hospital h’s board although agency a oversees and monitors the finances and overall performance of hospital h hospital h is funded primarily from patient service revenue agency a controls and hospital h through its authority to elect board_of trustees and hospital h’s boards of directors and to appoint and remove their chairmen ahd other officers upon dissolution the remaining assets of and hospital h will be distributed to agency a is a holding_company established and maintains plan v through plan z for the benefit of hospital h employees plan v a defined_benefit_plan was established effective date plan v has been amended and restated at various times and its most recent favorable determination_letter was received from the service on date plan w was established effective date as a tax-deferred annuity plan pursuant to sec_403 of the code plan x a welfare plan provides life short-term disability and long-term disability benefits represented that plan y provides wrap-around welfare benefits including a group_health_plan a dental plan an employee assistance plan a tuition reimbursement plan an adoption_assistance_plan a wellness program and an employee_discount program plan z is a code sec_125 cafeteria_plan that provides premium payments for health care and dependent_care_expense reimbursement accounts it is a ruling is requested that plans v w x y and z which were established and are maintained by plans within the meaning of sec_414 of the code for the benefit of hospital h employees are governmental rrkkeeekekekrerererekk sec_414 of the code provides that for purposes of this part the term governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or entities exercises over the organization's everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency of a government the mere satisfaction of one or all of the factors is not necessarily determinative agency a has ultimate control_over the everyday operations of authority to elect the board_of trustees and appoint the officers of authority to develop and implement standards and strategic plans that must observe its oversight over addition deletion or expansion of health care services and its power to negotiate and approve managed care contracts also the exercise of many of the board’s substantive powers require the prior approval of agency a and cannot be altered or amended without agency a’s approval finances its power to approve the _ its bylaws through its agency a controls the operations of hospital h in a similar fashion agency a elects the board_of directors of hospital h and appoints its officers agency a has the same oversight and approval controls over the finances and decisions of hospital h as it does over h’s amended bylaws and because agency a has additional control_over hospital h’s everyday operations also because of the powers granted to agency a in hospital is the sole member of hospital agency a was created by statute the attorney_general of state n found that the authorized agency a to exercise such authority and responsibility and adopt policies rules and regulations as deemed necessary and appropriate to achieve its patient care educational research and public service goals and the attorney_general kekererkker ree concluded that agency a had the legal authority necessary to acquire corporate control of agency a monitors the finances of - and hospital h agency a elects all of trustees and has the power to appoint and remove the chairman of the board vice chairman president executive vice presidents secretary and treasurer and other corporate officers similarly agency a also elects the members of hospital-h’s board_of directors and appoints its chairman and vice chairman all other officers of hospital h are nominated by agency a and appointed by the president ’ the person serving as president of also serves as president of hospital h - for the benefit of hospital-h employees are accordingly we conclude that plans v w x y and z which were established and vare maintained by - governmental plans within the meaning of sec_414 of the code - this ruling is directed only to the taxpayer that requested it sec_6110 of the - code provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with the current power_of_attorney form on file in this office if you have any questions please contact a at sincerely yours alan c pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
